DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “in particular a cycling helmet” (cl 1:1-2) is indefinite because the scope and breadth of the phrase is unascertainable.
	The phrase “, preferably by at least one mechanism of the mould” (cl 1:21-22) is indefinite because the scope and breadth of the phrase is unascertainable.
 	Corrections are required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Broersma (USPN 5119516) in view of Prischak et al (USPN 4586886).
 	Broersma teaches: A process for moulding a sports helmet (Broersma: col 5:49-68; figs 14-16) in particular a cycling helmet, comprising the following steps: 
 	positioning at least one component/thin band 100 including flange 113 of a helmet to be obtained, inside an open mould, according to a predetermined position (Broersma: col 5:49-68; figs 14-16); 
 	closing the mould (Broersma: col 5:49-68; figs 14-16); and 
  	moulding or co-moulding the helmet to be obtained, by means of a moulding process that can be performed by the mould (Broersma: col 5:49-68; figs 14-16). 
 	
 	Broersma does not teach:  the step of positioning at least one component of the helmet to be obtained inside the open mould is performed by the steps of: 
 	arranging a support template; 
 	positioning at least one component of the helmet to be obtained on the support template; 
 	engaging the support template with the open mould so that the component engaged thereon is placed centred according to a predetermined position; 
 	blocking the component inside the open mould according to the predetermined position, preferably by at least one mechanism of the mould; 
 	disengaging the support template from the open mould, the disengagement step also determining the disengagement of the support template from the component of the helmet to be obtained. 	
 	Prischak et al teach using an insert transfer device to position an insert into an insert cavity of a mold and then disengaging the device from the insert once the insert is positioned within the insert cavity (col 1:40-59; figs 1-2).  Since Broersma and Prischak et al are analogous with respect to insert molding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the insert transfer device of Prischak et al to position the thin band 100 including the flange 113 of Broersma in order to efficiently and accurately position an insert within a mold.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPs teach insert molded helmets: 20220203588,5598588,5477563,4466138,8020219,7913325,7140049, and 6221304.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744